DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 14 June 2022 and not repeated herein are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (EP-677382-A2) (previously cited) in view of Brennan (WO 0046026 A1) (previously cited).
Regarding claim 1, Tate teaches multilayer biaxially oriented polyester film for the manufacturing of beverage can comprising successively: a layer C (Tate’s layer A), a layer B (Tate’s intermediate layer), and a layer A (Tate’s layer B) (Tate, Abstract, Page 2 Lines 38-47, Page 3 Lines 37-44, Page 4 Lines 13-31, and Table 1). Tate further teaches that the C layer is an adhesive amorphous layer (having low/zero crystallinity) comprising an amorphous copolyester wherein diol units of the copolyester include ethylene glycol (EG) units (Tate, Page 2 Lines 42-47, Page 3 Lines 1-23, Page 6 Line 52 – Page 7 Line 18, Page 7 Line 42 – Page 8 Line 16, and Table 1 – see “Example 3”). Tate further teaches examples of layer C (Tate’s Layer A) that include multiple different glycols (Tate, Page 7 Lines 8-18 and Table 1 – see “Example 2”). Tate further teaches that cyclohexanedimethanol (CHDM) glycol can be used when copolymerizing polyesters (Tate, Page 3 Lines 1-6). Therefore, it would have been obvious that the layer C (Tate’s layer A) can include CHDM units selected from the finite list of viable glycols disclosed by Tate with a predictable and reasonable expectation of success (see MPEP 2143). Tate further teaches that the layer B (Tate’s intermediate layer) comprises at least one copolyester CP1 which diol units of the copolyester include EG units and wherein acid units of the copolyester include terephthalic acid (TA) units and isophthalic acid (IA) units. Tate further teaches that the melting temperature of the layer B is 235°C (Tate, Page 3 Lines 1-6, Page 6 Lines 37-48, Page 7 Lines 22-23, Page 7 Lines 56-58, and Table 1 – see “Example 3”), which lies within the claimed range of between 180 and 245°C and therefore satisfies the claimed range, see MPEP 2131.03. Tate further teaches that the A layer (Tate’s B layer) can be the same as the B layer (Tate’s intermediate layer) and comprises a polyester (Tate, Page 3 Line 56 – Page 4 Line 3) or can be different than the B layer and comprise a polyester (Tate, Page 6 Lines 24-33, Page 7 Lines 56-58, and Table 1 – see “Example 3”). Tate further teaches that the A layer incorporates filler particles (silicon dioxide) which have a median diameter d50 of 0.1-3.5 µm (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1), which overlaps the claimed range of between 3.0 µm and 12.0 µm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Tate does not teach that the concentration of the CHDM units in the layer C is between 5 and 50 mol. %.
Brennan teaches a biaxially oriented polyester film comprising one amorphous heat-sealable layer comprising one copolyester of an aliphatic diol and a cycloaliphatic diol with one or more dicarboxylic acids, and one said substrate layer being an oriented substrate layer comprising a copolyester of terephthalic acid and isophthalic acid with one or more diols selected from aliphatic and cycloaliphatic diols (Brennan, Abstract, Page 5 Lines 1-15, and Claim 1), wherein said film is suitable for the manufacture of beverage cans (Page 4, Lines 13-17). Brennan further teaches wherein the cycloaliphatic diol may be a cyclohexanedimethanol in an amount of about 33 mol. % (Brennan, Page 9 Line 17- Page 10 Line 14), which lies within the claimed range of between 5 and 50 mol. %, and therefore satisfies the claimed range, see MPEP 2131.03. Brennan further teaches wherein the substrate layer preferably comprises a copolyester of isophthalate and terephthalate with ethylene glycol as aliphatic diol (Brennan, Page 6 Line 27 – Page 7 Line 7).
Since both Tate and Brennan teach biaxially oriented polyester films for use in manufacturing beverage cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brennan to modify Tate and have the concentration of the CHDM units in the layer C be between 5 and 50 mol. %. This would allow for the layer C to be effectively heat sealed to the metal sheet and allow for adequate wetting for it to be adhered (Brennan, Page 9 Lines 1-15). 
Regarding claim 2, modified Tate teaches that the concentration of the DADFTA (isophthalic acid) units in the layer B is 12 mol.% (Tate, Page 3 Lines 1-6, Page 6 Lines 37-48, Page 7 Lines 22-23, Page 7 Lines 56-58, and Table 1 – see “Example 3”), which lies within the range of greater than or equal to 1 mol.% and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 3, modified Tate teaches that the layer B comprises at least one copolyester CP3 different from CP1 (Tate, Page 3 Lines 1-6, Page 6 Lines 37-48, Page 7 Lines 22-23, Page 7 Lines 56-58, and Table 1 – see “Example 3”).
Regarding claim 4, modified Tate teaches that the layer A is different from the layer B, wherein the layer A (Tate’s layer B) is a crystallizable layer of polyester resin including about 100% PET (Tate, Page 4 Lines 22-31, Page 6 Lines 24-33, and Table 1), which lies within the claimed range of at least 50% by weight and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, modified Tate teaches that the layer B includes fine particles (titanium oxide) different from the filler particles (Tate, Page 7 Lines 22-23, and Table 1 – see “Example 3”).
Regarding claim 7, modified Tate teaches that the filler particles are silicon dioxide (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1).
Regarding claim 8, modified Tate teaches that the filler particles include titanium oxide (Tate, Page 7 Lines 22-23, and Table 1 – see “Example 3”).
Regarding claim 9, modified Tate teaches that filler particles include SiO2 particles which have a median diameter d50 of  0.1-3.5 µm (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1), which overlaps the claimed range of between 3.0 µm and 12.0 µm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 11, modified Tate teaches that a thickness of the C-layer is 3 µm (Tate, Table 1 – see Example 3), which lies within the claimed range of 0.3 µm to 6.0 µm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 12, modified Tate teaches that a thickness of the C-layer is 3 µm and the overall film thickness except for the aluminum support is 15 µm (Tate, Page 7 Lines 56-58 and Table 1 – see Example 3). This results in a C-layer thickness that is 20% of the overall film thickness except for the aluminum support. Although modified Tate is silent regarding the thickness of the aluminum support, it would have been obvious to one of ordinary skill in the art that the C layer thickness would overlap and thus render obvious the claimed range of 0.5 to 40 % of the overall film thickness, see MPEP 2144.05, I.
Regarding claim 13, modified Tate teaches the film according to claims 1-4, 6-9, and 11-12 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1-4, 6-9, and 11-12. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Furthermore, if modified Tate’s laminate was tested in the same manner as recited in claim 13 and the instant specification page 20, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 13 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). 
Regarding claim 14, modified Tate teaches the film according to claims 1-4, 6-9, and 11-13 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1-4, 6-9, and 11-13. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Tate further teaches laminating the film onto a metal can (Tate, Abstract). Furthermore, if modified Tate’s laminate was tested in the same manner as recited in claim 14 and the instant specification page 20, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 14 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 15, modified Tate teaches the film according to claims 1-4, 6-9, and 11-14 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1-4, 6-9, and 11-14. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Furthermore, if modified Tate’s laminate was tested in the same manner as recited in claim 15 and the instant specification page 20, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 15 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 16, modified Tate teaches the film according to claims 1-4, 6-9, and 11-15 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1-4, 6-9, and 11-15. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Furthermore, if modified Tate’s laminate was tested in the same manner as recited in claim 16 and the instant specification page 29, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 16 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Brennan as stated above for claims 1-4, 6-9, and 11-16 above, further in view of Kosuge et al. (EP 0897794 A1) (previously cited).
Regarding claim 10, modified Tate teaches all of the elements of the claimed invention as stated above for claim 1. Modified Tate does not teach that an intrinsic viscosity (IV) of at least one of the layers C, B, or A is between 0.45 to 0.70 dl/g.
Kosuge teaches a laminate of aluminum and multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”). Kosuge further teaches an amorphous layer (first layer) comprising a copolyester PET-G (Kosuge, Abstract, Par. 0011-0015, 0067). Kosuge further teaches that an intrinsic viscosity of first layer is 0.64 dl/g (Kosuge, Par. 0099, 0107, and 0112), which lies within the claimed range of 0.45 to 0.70 dl/g, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Tate and Kosuge are analogous art as they both teach laminates for the manufacturing of beverage cans comprising an aluminum layer and an amorphous layer comprising PET-G, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kosuge to modify modified Tate and create the layer C (Tate’s A layer) to have an intrinsic viscosity within the claimed range. This would allow for improved drawability, impact resistance, thermal embrittlement resistance, retort resistance, flavor resistance, and taste retention (Tate, Par. 0107 – 0111 and Table 5).
Regarding claim 17, modified Tate teaches the film according to claims 1-4, 6-9, and 11-16 as discussed above, wherein the film has substantially the same layer compositions and thickness as stated above for claims 1-4, 6-9, and 11-16. 
Modified Tate does not specifically disclose that a surface of the C-layer opposite to a surface of the C-layer which is bonded to the B-layer has been treated by a surface treatment to increase its surface tension within the range of >40 mN/m.
Kosuge teaches a laminate of aluminum and multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”). Kosuge further teaches a layer of polyester next to the aluminum that is treated with a primer coating to improve the adhesion of the film (Kosuge, Par. 0072 and 0088). This is a similar surface treatment method and goal as the instant specification pages 7 and 15-16. 
Since both modified Tate and Kosuge are analogous art as they both teach laminates for the manufacturing of beverage cans comprising an aluminum layer and an amorphous layer comprising PET-G, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kosuge to treat the surface of the C layer of modified Tate (Tate’s A-layer) as taught by Kosuge. This would allow for improved adhesion between the polyester film and an aluminum can (Kosuge, Par. 0072 and 0088). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Modified Tate in view of Kosuge has substantially identical structure and surface treatment as the instant invention as stated above. Therefore, it would have been obvious to one of ordinary to change and modify the surface treatment to achieve an embodiment wherein the surface tension is within the claimed range of >40 mN/m (see MPEP 2143, MPEP 2112.01). Furthermore, if modified Tate’s laminate was tested in the same manner as recited in claim 17, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 17 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

Response to Arguments
Applicant’s remarks and amendments filed 12 September 2022 have been fully considered.
On pages 6-8 of the remarks, Applicant first argues that Tate’s layer A (equivalent to the instant layer C) comprises a crystalline copolyester and not an amorphous copolyester because the copolyester of Tate’s layer A is stated to have a melting temperature. This is not found persuasive for the following reason:
Applicant states that the copolyester of Tate’s layer A has a melting point and thus is not amorphous citing the article from mcpolymers included in the remarks. However, this same article states that most polymers are not 0% crystalline or 100% crystalline and are typically somewhere in the middle. The article further states that amorphous polymers have a glass transition temperature instead where they change from glass-like to rubber-like. Meanwhile, Tate states that the copolyester is formed by melt extruding and rapidly cooling the extrudate to a temperature below the glass transition point of the polyester to form a glassy state (Tate, Page 3 Line 56 – Page 4 Line 24). Tate further teaches that the layer A is an amorphous layer and can have a surface crystallinity of 0% (Tate, Table 1). Therefore, it would be obvious to one of ordinary skill in the art that the copolyester of Tate is amorphous to some extent and therefore satisfies the claimed limitation of an amorphous copolyester as required by newly amended claim 1.
Secondly, on pages 8-10, Applicant argues that one of ordinary skill in the art would not be motivated to combine Brennan to modify Tate because the sealing property of Tate is already effective. This is not found persuasive for the following reason:
Tate teaches that the heat sealability of the multilayer film is an important property (Tate, Table 2). Tate further teaches that the layer C (Tate’s layer A) comprises a copolyester comprising CHDM units as stated in the grounds of rejection above, but is silent regarding the specific amount of CHDM units. Brennan then teaches that utilizing a copolyester comprising CHDM units in an amount within the claimed range results in a multilayer film with good wetting and heat sealability (Brennan, Page 9 Lines 1 – Page 10 Line 14). While Tate’s multilayer film may have adequate heat sealing capabilities, as Brennan specifically teaches that using CHDM units in an amount within the claimed range results in good heat sealability, one of ordinary skill in the art would be motivated to try to include the CHDM units of Tate in an amount within the claimed range, with the reasonable expectation of forming a multilayer film with improved heat sealability, see MPEP 2143. Regarding applicant’s argument that modifying layer A would lead to oligomer separation, applicant provides no evidence to support this assertion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782